
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.47



EXCHANGE AGREEMENT

among

BRIGHAM EXPLORATION COMPANY

as Issuer

BRIGHAM OIL & GAS, L.P.

as Borrower

and

SHELL CAPITAL INC.

as Holder


Dated as of November 21, 2002

--------------------------------------------------------------------------------


TABLE OF CONTENTS


ARTICLE I    DEFINITIONS; INTERPRETATION   1   Section 1.01. Definitions   1  
Section 1.02. Rules of Interpretation   2
ARTICLE II    AGREEMENTS
 
2   Section 2.01. Termination of Warrant Agreements, ECA; Surrender of Warrants
  2   Section 2.02. Issuance of Shares   2   Section 2.03. CSFB Transaction   2
  Section 2.04. Failure of CSFB Transaction   2   Section 2.05. Waiver of Notice
  3   Section 2.06. Restrictive Legend   3   Section 2.07. Restrictions on
Transfer   3   Section 2.08. Registration Rights   3
ARTICLE III    REPRESENTATIONS AND WARRANTIES
 
4   Section 3.01. Representations and Warranties of the Issuer   4   Section
3.02. Representations and Warranties of the Borrower   5   Section 3.03.
Representations and Warranties of the Holder   5
ARTICLE IV    MISCELLANEOUS
 
5   Section 4.01. Survival of Representations and Warranties   5   Section 4.02.
Severability   6   Section 4.03. Amendment   6   Section 4.04. Successors and
Assigns   6   Section 4.05. Headings   6   Section 4.06. Governing Law;
Submission to Jurisdiction   6   Section 4.07. Counterparts   7
EXHIBIT A    FORM OF REGISTRATION RIGHTS AGREEMENT
 
 

i

--------------------------------------------------------------------------------


EXCHANGE AGREEMENT


        THIS EXCHANGE AGREEMENT (this "Agreement"), dated as of November 21,
2002, is made by and between BRIGHAM EXPLORATION COMPANY, a Delaware corporation
(the "Issuer"), BRIGHAM OIL & GAS, L.P., a Delaware limited partnership (the
"Borrower") and SHELL CAPITAL INC., a Delaware corporation (the "Holder").

        W I T N E S S E T H :

        WHEREAS, the Borrower, Bank of Montreal, as agent (the "Senior Agent"),
and the Holder, Bank of Montreal and Societe Generale, Southwest Agency, as
lenders (collectively the "Senior Lenders") have entered into an Amended and
Restated Credit Agreement dated as of February 17, 2000 (as such has and may be
further amended, modified or supplemented, the "Senior Credit Agreement"),
pursuant to which, among other things, the Senior Lenders agreed to advance
certain amounts ("Senior Loans") to the Borrower on the terms and conditions set
forth therein;

        WHEREAS, the Borrower, the Holder, as agent (the "Subordinated Agent"),
the Holder, as a lender (the "Subordinated Lender") have entered into a
Subordinated Credit Agreement dated as of October 31, 2000 (as such has and may
be further amended, modified or supplemented, the "Subordinated Credit
Agreement"), pursuant to which, among other things, the Subordinated Lender
agreed to advance certain amounts ("Subordinated Loans") to the Borrower on the
terms and conditions set forth therein;

        WHEREAS, in connection with the Senior Loan Agreement (a) the Issuer and
the Holder entered into the Warrant Agreement dated as of February 17, 2000 (the
"First Warrant Agreement") pursuant to which, among other things, the Issuer
issued to the Holder certain warrants (the "First Warrants"), and (b) the
Issuer, the Borrower and the Holder entered into the Equity Conversion Agreement
dated as of February 17, 2000 (as amended by the Ancillary Agreement between the
Holder and the Borrower dated October 31, 2000, and as such may have been
further amended, modified or supplemented, the "ECA") pursuant to which, among
other things, the Borrower granted the Holder the right to convert certain
portions of the principal of the Holder's Senior Loans into equity in the
Issuer;

        WHEREAS, in connection with the Subordinated Loan Agreement, the Issuer
and the Holder entered into the Warrant Agreement dated as of October 31, 2000
(the "Second Warrant Agreement" and together with the First Warrant Agreement
the "Warrant Agreements") pursuant to which, among other things, the Issuer
issued certain warrants (the "Second Warrants" and together with the First
Warrants, the "Warrants") to the Holder; and

        WHEREAS, the Issuer and the Holder entered into the Registration Rights
Agreement dated as of February 17, 2000 (as amended by the First Amendment to
Registration Rights Agreement between the Issuer and the Holder dated as of
October 31, 2000, and as such may have been or may be further amended, modified
or supplemented, the "Registration Rights Agreement");

        NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:


ARTICLE I

Definitions; Interpretation.


        Section 1.01.    Definitions.    Capitalized terms used but not defined
herein shall have the respective meanings assigned thereto in the Senior Credit
Agreement and, to the extent not defined therein, in the Warrant Agreements. In
addition, the following terms shall have the following meanings:

        "End Date" shall have the meaning assigned thereto in Section 2.04
hereof.

        "Exercise Date" shall mean the date on which the conditions described in
Section 2.03 shall be satisfied.

--------------------------------------------------------------------------------


        "Shares" shall have the meaning assigned thereto in Section 2.02 hereof.

        Section 1.02.    Rules of Interpretation.    Terms defined in the
singular shall have the corresponding meaning when used in the plural and vice
versa. All uses of "include" or "including" mean without limitation. References
to a law, rule, regulation, contract, agreement, or other document mean that
law, rule, regulation, contract, agreement, or document as amended, modified, or
supplemented, if applicable. Any definition of one part of speech of a word,
such as definition of the noun form of that word, shall have a comparable
meaning when used as a difference part of speech, such as the verb form of that
word. References to any Person shall include such Person's successors and
permitted assigns. The words "this Agreement," "herein," "hereof," "hereby," and
words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited.


ARTICLE II

Agreements.


        Section 2.01.    Termination of Warrant Agreements, ECA; Surrender of
Warrants.    On the Exercise Date the Holder shall surrender to the Issuer all
original certificates representing all of the Warrants and thereupon the Warrant
Agreements, the ECA (including without limitation any provisions relating to
prepayment penalties) and the Registration Rights Agreement shall each be
immediately terminated and shall be of no further force and effect. CSFB joins
in the execution of this Agreement for the limited purpose of consenting to the
termination of the ECA as provided in the preceding sentence to the extent
necessary for the effectiveness of such termination.

        Section 2.02.    Issuance of Shares.    Immediately upon the surrender
of the certificates representing the Warrants as provided in Section 2.01, the
Issuer shall issue in the name of the Holder and deliver to the Holder five
hundred and fifty thousand (550,000) fully paid and non-assessable common
shares, $0.01 par value per share, of the Issuer, as constituted on the date
hereof (the "Shares") and shall cause an entry to be made in the stock records
of the Issuer to reflect the issuance of the Shares to the Holder and shall take
such other actions reasonably necessary, at the Holder's request and at the
Issuer's expense, to vest full title in the Shares in the Holder. The Issuer
shall permit the Holder (or its designee), during normal business hours and upon
reasonable notice, to examine the stock records of the Issuer to verify the
compliance by the Issuer with the foregoing.

        Section 2.03.    CSFB Transaction.    The Exercise Date shall occur on
the date on which all of the following shall have occurred:

        (a)      the Holder, at the request of the Borrower and with the consent
of BMO, shall have sold, conveyed and assigned to certain Credit Suisse First
Boston entities (collectively "CSFB") and CSFB shall have purchased and assumed
an amount of the Senior Loans held by the Holder equal to $10,000,000 (the "CSFB
Loans") pursuant to a certain Assignment Agreement dated as of the date hereof
(the "CSFB Assignment Agreement") between the Holder and CSFB;

        (b)      pursuant to the CSFB Assignment Agreement, CSFB shall have
fully converted the CSFB Loans into 2,564,102 ordinary shares in the Issuer in
accordance with the provisions of the ECA; and

        (c)      the Holder shall have received the written consent, in
accordance with Section 12.04 of the Senior Credit Agreement of (i) the
BMO/Soc-Gen Majority Lenders to the termination of the ECA and (ii) the Majority
Lenders to the other transactions contemplated herein.

        Section 2.04.    Failure of CSFB Transaction.    In the event that the
transactions described in the foregoing Section 2.03 shall not have occurred on
or prior to December 20, 2002 (the "End Date") then the End Date shall
constitute the Exercise Date for the purposes of Section 2.01 hereof and the
Holder, the Issuer and the Borrower shall effect the transactions described in
Section 2.01 hereof on the End Date.

2

--------------------------------------------------------------------------------


        Section 2.05.    Waiver of Notice.    The Issuer and the Borrower each
hereby irrevocably waive any requirement under the Warrant Agreements, the
Registration Rights Agreement or the ECA to provide any notice of the
transactions described in this Agreement.

        Section 2.06.    Restrictive Legend.    Each certificate representing
the Shares shall be stamped or otherwise imprinted with a legend in
substantially the following form:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS,
AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN
EXEMPTION THEREFROM."

        Section 2.07.    Restrictions on Transfer.    Notwithstanding any
provision contained in this Agreement to the contrary, Holder agrees that it
will not, directly or indirectly, sell, assign, transfer, pledge, encumber, or
otherwise dispose of any of the Shares except:

        (a)      in compliance with Rule 144 promulgated under the Securities
Act of 1933 (the "Securities Act"); provided, however, that Holder shall provide
the Issuer with copies of all filings made with the Securities and Exchange
Commission with respect to sales of securities under Rule 144 and with such
other information and documents as the Issuer shall reasonably require in order
to assure full compliance with Rule 144; or

        (b)      pursuant to a no-action letter or other interpretive statement
or release of the Securities and Exchange Commission to the effect that the
proposed sale or other disposition may be effected without registration under
the Securities Act; or

        (c)      pursuant to an applicable exemption (other than Rule 144) under
the Securities Act; provided, however, that Holder shall have furnished the
Issuer with an opinion of counsel, which opinion and counsel shall be reasonably
acceptable to the Issuer, to the effect that such disposition does not require
registration of such securities under the Securities Act; provided further,
however, that no opinion of counsel shall be required in the case of a transfer
to an affiliate (as defined in Rule 405 of the Securities Act) of Holder or to
The Royal Bank of Scotland plc (or an affiliate (as defined in Rule 405 of the
Securities Act) of The Royal Bank of Scotland plc), in each case only if such
transferee shall have furnished the Issuer with the representations contained in
Section 3.03(b) of this Agreement and shall have agreed with the Issuer to be
subject to the terms of this Agreement to the same extent as if an original
holder of securities pursuant hereto; or

        (d)      pursuant to an effective registration statement filed under the
Securities Act.

        Section 2.08.    Registration Rights.    On the Exercise Date, the
Issuer and the Holder shall enter into a new registration rights agreement with
respect to the Shares in the form attached hereto as Exhibit A. DLJ MB Funding
III, Inc., DLJ ESC II, LP, DLJ Merchant Banking Partners III, LP and DLJ
Merchant Banking III, Inc., as advisory general partner on behalf of DLJ
Offshore Partners III, C.V., each joins in the execution of this Agreement for
the limited purpose of consenting to the agreement herein by the Issuer to
execute such new registration rights agreement (and the execution by the Issuer
on the Exercise Date of such new registration rights agreement) as provided in
the preceding sentence to the extent necessary for the effectiveness of such
agreement (and such execution).

3

--------------------------------------------------------------------------------



ARTICLE III

Representations and Warranties.


        Section 3.01.    Representations and Warranties of the Issuer.    The
Issuer hereby represents and warrant s as follows:

        (a)    Existence.    The Issuer (i) is a corporation duly organized,
legally existing and in good standing under the laws of the State of Delaware
and (ii) has all requisite corporate power, and has all material governmental
licenses, authorizations, consents and approvals necessary to own its assets and
carry on its business as now being or as proposed to be conducted.

        (b)    No Breach.    Neither the execution and delivery of this
Agreement, nor compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the date hereof under, the organizational documents of the
Issuer, or any Governmental Requirement or any material agreement or instrument
to which the Issuer is a party or by which it is bound or to which it or its
Properties are subject, or constitute a default under any such agreement or
instrument, or result in the creation or imposition of any Lien upon any of the
material revenues or assets of the Issuer pursuant to the terms of any such
agreement or instrument, provided that certain parties must provide consents to
the entering into of the new registration rights agreement described in Section
2.08 hereof.

        (c)    Authority.    The Issuer has all necessary corporate power and
authority to execute, deliver and perform its obligations hereunder and the
execution, delivery and performance by the Issuer of this Agreement, have been
duly authorized by all necessary corporate action on its part. Assuming that
this Agreement constitutes the legal, valid and binding obligation of the Holder
and is enforceable against the Holder, this Agreement constitutes the legal,
valid and binding obligations of the Issuer, enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors' rights generally or by
general principles of equity.

        (d)    Approvals.    No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Issuer of this Agreement or for the
validity or enforceability hereof.

        (e)    Shares.    The Issuer will issue and deliver the Shares to the
Holder, and assuming due surrender of the Warrants pursuant to Section 2.01
hereof, such Shares shall be duly and fully paid and non-assessable. On the date
of such delivery, the Holder will acquire good and valid title to the Shares,
free and clear of any Liens, agreements, claims or demands, equities, options,
proxies, voting restrictions, rights of first refusal or other limitation on
disposition, other than limitations of the Holder's making.

        (f)    Solvency.    

          (i)  The Issuer is not Insolvent, nor after giving effect to the
transactions contemplated by this Agreement will become Insolvent as a result
thereof.

        (ii)  The Issuer has not made any assignment for the benefit of
creditors, filed any petition in bankruptcy, been adjudicated insolvent or
bankrupt, petitioned or applied to any tribunal for any receiver, conservator or
trustee of it or any of its properties or assets, or commenced any proceeding
under any reorganization, arrangement, readjustment of debt, conservation,
dissolution or liquidation law or statute of any jurisdiction, and no such
action or proceeding has been commenced or, to the knowledge of the Issuer,
threatened against the Issuer by any creditor, claimant, governmental agency or
other Person.

4

--------------------------------------------------------------------------------




        Section 3.02.    Representations and Warranties of the Borrower.    The
Borrower hereby represents and warrants as follows:

        (a)    Corporate Existence.    The Borrower: (i) is a limited
partnership duly organized, legally existing and in good standing under the laws
of the State of Delaware; (ii) has all requisite partnership power, and has all
material governmental licenses, authorizations, consents and approvals necessary
to own its assets and carry on its business as now being or as proposed to be
conducted.

        (b)    No Breach.    Neither the execution and delivery of this
Agreement, nor compliance with the terms and provisions hereof will conflict
with or result in a breach of, or require any consent which has not been
obtained as of the date hereof under, the Partnership Agreement or any
Governmental Requirement or any material agreement or instrument to which the
Borrower is a party or by which it is bound or to which it or its Properties are
subject, or constitute a default under any such agreement or instrument, or
result in the creation or imposition of any Lien upon any of the material
revenues or assets of the Borrower pursuant to the terms of any such agreement
or instrument.

        (c)    Authority.    The Borrower has all necessary partnership power
and authority to execute, deliver, and perform its obligations under, this
Agreement, and the execution, delivery and performance by the Borrower of this
Agreement have been duly authorized by all necessary partnership action on its
part. Assuming that this Agreement constitutes the legal, valid and binding
obligation of Holder and is enforceable against Holder, this Agreement
constitutes the legal, valid and binding obligations of the Borrower,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar laws
affecting creditors' rights generally or by general principles of equity.

        (d)    Approvals.    No authorizations, approvals or consents of, and no
filings or registrations with, any Governmental Authority are necessary for the
execution, delivery or performance by the Borrower of this Agreement or for the
validity or enforceability hereof.

        Section 3.03.    Representations and Warranties of the Holder.    The
Holder hereby represents and warrants as follows:

        (a)    Authority.    The Holder has all necessary corporate power and
authority to execute, deliver, and perform its obligations under, this
Agreement, and the execution, delivery and performance by the Holder of this
Agreement, has been duly authorized by all necessary corporate action on its
part.

        (b)    Purchase for Investment.    Holder understands that none of the
Shares have been registered under the Securities Act. Holder also understands
that the Shares are being offered and sold pursuant to an exemption from
registration contained in the Securities Act based in part upon Holder's
representations contained in this Agreement.

        (c)    Investment.    Holder is an accredited investor within the
meaning of Regulation D under the Securities Act and is not acquiring the Shares
with a view to a public distribution.

        (d)    Title.    Holder is, and as of the Exercise Date will be, the
sole record owner of the Warrants and, subject to the consent of The Royal Bank
of Scotland plc, upon consummation of the transactions contemplated herein the
Holder will convey to the Issuer full title to the Warrants being transferred
pursuant to Section 2.01 hereof, free and clear of all encumbrances.


ARTICLE IV

Miscellaneous.


        Section 4.01.    Survival of Representations and Warranties.    All
agreements, representations and warranties made herein shall survive the
execution and delivery of this Agreement.

5

--------------------------------------------------------------------------------

        Section 4.02.    Severability.    In the event any one or more of the
provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein and therein shall not in any way be
affected or impaired thereby. Where provisions of any law or regulation
resulting in such prohibition or unenforceability may be waived, they are hereby
waived by each of the Issuer, the Borrower and the Holder to the full extent
permitted by law so that this Agreement shall be deemed a valid, legal and
binding agreement, enforceable in accordance with its terms. The parties hereto
shall endeavor in good- faith negotiations to replace any invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possib le to that of the invalid, illegal or unenforceable
provisions.

        Section 4.03.    Amendment.    No amendment, modification, supplement or
waiver of or to any of the provisions of this Agreement shall be binding on any
party hereto except as expressly set forth in a writing and duly signed and
delivered by each of the Issuer, the Borrower and the Holder.

        Section 4.04.    Successors and Assigns.    This Agreement shall be
binding upon and inure to the benefit of the Issuer, the Borrower and the Holder
and their respective successors and permitted assigns. Notwithstanding the
foregoing, neither the Issuer nor the Borrower may assign or delegate any of
their respective rights or obligations hereunder without the prior written
consent of the Holder (or the successor or permitted assign of the Holder, as
the case may be) and any purported assignment or delegation that does not comply
with the foregoing requirements shall be null and void.

        Section 4.05.    Headings.    Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

        Section 4.06.    GOVERNING LAW; SUBMISSION TO JURISDICTION.    

        (a)    GOVERNING LAW.    IN ALL RESPECT , INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE OBLIGATIONS
ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND PERFORMED
IN SUCH STATE, WITHOUT REGARD TO TH E PRINCIPLES THEREOF REGARDING CONFLICTS OF
LAWS, AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

        (b)    SUBMISSION TO JURISDICTION.    THE ISSUER AND THE BORROWER EACH
HEREBY EXPRESSLY SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF TEXAS
OR THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS. FINAL
JUDGMENT AGAINST SUCH PARTY IN ANY SUCH SUIT SHALL BE CONCLUSIVE, AND MAY BE
ENFORCED IN ANY OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR AS OTHERWISE
PERMITTED BY APPLICABLE LAW, A CERTIFIED OR TRUE COPY OF WHICH SHALL BE
CONCLUSIVE EVIDENCE OF THE FACTS AND OF THE AMOUNT OF ANY INDEBTEDNESS OR
LIABILITY OF SUCH PARTY THEREIN DESCRIBED; PROVIDED, HOWEVER, EACH PARTY MAY AT
ITS OPTION BRING SUIT, OR INSTITUTE OTHER JUDICIAL PROCEEDINGS AGAINST THE OTHER
PARTY OR ANY OF ITS ASSETS, IN THE COURTS OF ANY COUNTRY OR PLACE WHERE SUCH
PARTY OR SUCH ASSETS MAY BE FOUND.

        (c)      THE ISSUER AND THE BORROWER EACH HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY COURTS OF THE STATE OF TEXAS OR THE UNITED
STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF TEXAS AND HEREBY FURTHER
IRREVOCABLY WAIVES ANY CLAIM THAT

6

--------------------------------------------------------------------------------


ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.

        Section 4.07.    Counterparts.    This Agreement may be executed in two
or more counterparts, each of which shall constitute an original but all of
which when taken together shall constitute but one and the same agreement.

        [Remainder of page intentionally left blank.]

7

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Exchange
Agreement to be duly executed as of the date first written above.


 
BRIGHAM EXPLORATION COMPANY
 
By:
      /s/  BEN M. BRIGHAM          

--------------------------------------------------------------------------------

Name:    Ben M. Brigham
Title:      President/CEO
 
BRIGHAM OIL & GAS, L.P.     By: BRIGHAM, INC.,
        its general partner
 
By:
      /s/  BEN M. BRIGHAM          

--------------------------------------------------------------------------------

Name:    Ben M. Brigham
Title:      President/CEO
 
SHELL CAPITAL INC.
 
By:
      /s/  CHRISTOPHER HILGERT          

--------------------------------------------------------------------------------

Name:    Christopher Hilgert
Title:      Vice President


ACKNOWLEDGED AND CONSENTED TO:
THE ROYAL BANK OF SCOTLAND plc
By:
/s/  PETER BUCHANAN        

--------------------------------------------------------------------------------

Name:    Peter Buchanan
Title:      Director

8

--------------------------------------------------------------------------------


ACKNOWLEDGED AND CONSENTED TO
For the limited purposes set forth in Section 2.01:
DLJ MERCHANT BANKING PARTNERS III, L.P.   By: DLJ MERCHANT BANKING III, INC.,
        its Managing General Partner
By:
/s/  ROBERT CABES        

--------------------------------------------------------------------------------

Name:    Robert Cabes
Title:      Attorney-in-Fact
DLJ MERCHANT BANKING III, INC.,
as advisory general partner on behalf of
DLJ OFFSHORE PARTNERS III, C.V.
By:
/s/  ROBERT CABES        

--------------------------------------------------------------------------------

Name:    Robert Cabes
Title:      Attorney-in-Fact
DLJ MERCHANT BANKING III, INC.,
as advisory general partner on behalf of
DLJ OFFSHORE PARTNERS III-1, C.V.
and as attorney-in-fact for
DLJ MERCHANT BANKING III, L.P.,
as associate general partner of
DLJ OFFSHORE PARTNERS III-1, C.V.
By:
/s/  ROBERT CABES        

--------------------------------------------------------------------------------

Name:    Robert Cabes
Title:      Attorney-in-Fact

9

--------------------------------------------------------------------------------


DLJ MERCHANT BANKING III, INC.,
as advisory general partner on behalf of
DLJ OFFSHORE PARTNERS III-2, C.V.
and as attorney-in-fact for
DLJ MERCHANT BANKING III, L.P.,
as associate general partner of
DLJ OFFSHORE PARTNERS III-2, C.V.
By:
/s/  ROBERT CABES        

--------------------------------------------------------------------------------

Name:    Robert Cabes
Title:      Attorney-in-Fact
DLJ MB PARTNERS III GmbH & CO. KG   By: DLJ MERCHANT BANKING III, L.P.,
        its Managing Limited Partner
        By:    DLJ MERCHANT BANKING III, INC.,
                  its General Partner
By:
/s/  ROBERT CABES        

--------------------------------------------------------------------------------

Name:    Robert Cabes
Title:      Attorney-in-Fact
MILLENNIUM PARTNERS II, L.P.   By: DLJ MERCHANT BANKING III, INC.,
        its Managing General Partner
By:
/s/  ROBERT CABES        

--------------------------------------------------------------------------------

Name:    Robert Cabes
Title:      Attorney-in-Fact
MBP III PLAN INVESTORS, L.P.   By: DLJ LBO PLANS MANAGEMENT CORPORATION,
        its Managing General Partner
By:
/s/  ROBERT CABES        

--------------------------------------------------------------------------------

Name:    Robert Cabes
Title:      Attorney-in-Fact


10

--------------------------------------------------------------------------------


ACKNOWLEDGED AND CONSENTED TO
For the limited purposes set forth in Section 2.08:
DLJ MB FUNDING III, INC.
By:
/s/  ROBERT CABES        

--------------------------------------------------------------------------------

Name:    Robert Cabes
Title:      Attorney-in-Fact
DLJ ESC II, LP   By: DLJ LBO PLANS MANAGEMENT CORPORATION,
        its general partner
By:
/s/  ROBERT CABES        

--------------------------------------------------------------------------------

Name:    Robert Cabes
Title:      Attorney-in-Fact
DLJ MERCHANT BANKING PARTNERS III, LP   By: DLJ MERCHANT BANKING III, INC.,
        its Managing General Partner
By:
/s/  ROBERT CABES        

--------------------------------------------------------------------------------

Name:    Robert Cabes
Title:      Attorney-in-Fact
DLJ MERCHANT BANKING III, INC.,
as advisory general partner on behalf of
DLJ OFFSHORE PARTNERS III, C.V.
By:
/s/  ROBERT CABES        

--------------------------------------------------------------------------------

Name:    Robert Cabes
Title:      Attorney-in-Fact

11

--------------------------------------------------------------------------------




Exhibit A


Form of Registration Rights Agreement


REGISTRATION RIGHTS AGREEMENT


        THIS REGISTRATION RIGHTS AGREEMENT (this "Agreement") is entered into as
of                  , 2002, by and among Brigham Exploration Company, a Delaware
corporation (the "Company"), and Shell Capital Inc. ("SCI").


RECITALS


        WHEREAS, pursuant to that certain Exchange Agreement (the "Exchange
Agreement") dated as of November 21, 2002 between the Company and SCI, the
Company has agreed to issue SCI 550,000 shares of the Company's common stock,
par value $.01 per share (the "Common Stock");

        WHEREAS, in connection with such issuance, the Company and SCI desire to
enter into this Agreement in order to grant the registration rights as set forth
below.


AGREEMENT


        1.    Definitions    

        For purposes of this Agreement, the following terms have the following
meanings:

        (a)  "Form S-3" means such form under the Act as in effect on the date
hereof or any registration form under the Act subsequently adopted by the
Securities and Exchange Commission (the "SEC") that similarly permits inclusion
or incorporation of substantial information by reference to other documents
filed by the Company with the SEC.

        (b)  "Holder" means any person owning or having the right to acquire
Registrable Securities who is a party to this Agreement as of the date hereof or
who may be added as a party pursuant to the terms of this Agreement and any
assignee thereof who meets the requirements set forth in Section 10.

        (c)  "register," "registered" and "registration" refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act of 1933, as amended (the "Act"), and the
declaration or order of effectiveness of such registration statement or
document.

        (d)  "Registrable Securities" means (i) the 550,000 shares of the Common
Stock of the Company to be issued to SCI pursuant to the Exchange Agreement and
(ii) any Common Stock of the Company issued as (or issuable upon the conversion
or exercise of any warrant, right or other security which is issued as) a
dividend or other distribution with respect to, or in exchange for or in
replacement of, such Common Stock, excluding in all cases, however, any
Registrable Securities sold by a person in a transaction in which its rights
under this Agreement are not assigned. For the purposes of this Agreement, a
Registrable Security ceases to constitute a Registrable Security hereunder
(i) when such Registrable Security shall have been effectively registered under
the Securities Act and disposed of in a public market transaction pursuant to a
Registration Statement, (ii) when such Registrable Security shall have been sold
pursuant to Rule 144 (or any successor provision) under the Securities Act,
(iii) when such Registrable Security shall have been otherwise transferred and a
new certificate for such Registrable Security not bearing a legend restricting
further transfer shall have been delivered by the Company, (iv) with respect to
a particular Holder, at any time when all of such Holder's remaining Registrable
Securities can be sold in a single transaction in compliance with Rule 144 under
the Securities Act, or (v) when such Registrable Security shall have ceased to
be outstanding.

        (e)  "Registrable Securities then outstanding" means the number of
shares of Common Stock outstanding which are Registrable Securities.

A-1

--------------------------------------------------------------------------------


        (f)    "SEC" means the Securities and Exchange Commission.

        2.    Request for Registration

        (a)  If the Company shall receive a written request from the Holders of
at least 50% of the Registrable Securities then outstanding (the "Initiating
Holders") that the Company file a registrat ion statement under the Act covering
the registration of at least 250,000 of the Registrable Securities (a "Demand
Registration"), then the Company shall, within 10 days after the receipt of the
Demand Registration, give written notice of such request to all Holders (the
"Company Notice") and shall, subject to the limitations set forth below, use its
reasonable best efforts to effect as soon as practicable the registration under
the Act of all Registrable Securities that the Holders request to be registered
in a written request to be given within 30 days of receipt of the Company
Notice. The Company Notice shall include reasonable details relating to the
proposed registration and the due date for replies.

        (b)  The Company is obligated to effect only one registration pursuant
to this Section 2.

        (c)  Notwithstanding the foregoing, if the Company shall furnish to the
Initiating Holders requesting a registration pursuant to this Section 2 within
30 days of receiving the Demand Registration a certificate signed by the
President of the Company stating that in the good faith Judgment of the Board of
Directors of the Company it would be seriously detrimental to the Company and
its stockholders for such registration statement to be filed and it is therefore
essential to defer the filing of such registration statement, the Company shall
have the right to defer such filing for up to 2 periods of not more than 45 days
each after receipt of the Demand Registration; provided, however, that the
Company may not use this right more than once (for a total of up to 90 days) in
any 12-month period; and provided, further that the Company shall promptly
notify the Initiating Holders requesting a registration pursuant to this Section
2 of any decision by the Company to abandon or indefinitely delay such public
offering. During any such delay the Initiating Holders may withdraw the Demand
Registration and the consequence of such withdrawal is that the Company's
obligation under Section 2(b) hereof is not satisfied.

        3.    Company Registration

        If the Company proposes to register (including for this purpose a
registration effected by the Company for stockholders ("Requesting Holders")
other than the Holders) any of its stock or other securities under the Act in
connection with the public offering of such securities solely for cash (other
than a registration relating solely to the sale of securities to participants in
a Company stock plan, or a registration on any form that does not include
substantially the same information as would be required to be included in a
registration statement covering the sale of Registrable Securities), the Company
shall, at each such time, promptly give each Holder written notice of such
registration. Upon the written request of each such Holder given within 20 days
after receipt of such notice by such Holder from the Company, the Company shall,
subject to the provisions of the following sentence, use its reasonable best
efforts to cause to be registered under the Act all of the Registrable
Securities that each such Holder has requested to be registered. If the managing
underwriter of a proposed public offering shall advise the Company in writing
that, in its opinion, the distribution of the Registrable Securities requested
to be included in the registration concurrently with the securities being
registered by the Company or any Requesting Holder would materially and
adversely affect the distribution of such securities by the Company or such
Requesting Holders, then all selling security holders (but not the Company or
the Requesting Holders) shall reduce the amount of Registrable Securities of
each intended to be distributed through such offering on a pro rata basis to the
greatest aggregate amount which, in the opinion of such managing underwriter,
would not materially and adversely affect the distribution of such securities.

        In the event that the Company decides for any reason not to complete the
registration of shares of Common Stock other than Registrable Securities, the
Company shall have no obligation under this Section 3 to continue with the
registration of Registrable Securities. Any request pursuant to this

A-2

--------------------------------------------------------------------------------


Section 3 to register Registrable Securities as part of an underwritten public
offering of Common Stock shall specify that such Registrable Securities are to
be included in the underwriting on the same terms and conditions as the shares
of Common Stock otherwise being sold through underwriters under such
registration. Notwithstanding any provision herein, the rights of all Holders
under this Section 3 are subject to the express limitations contained in the
registration rights agreements in effect on the date hereof between the Company
and other parties, all of which are on file with the SEC on the date hereof.

        4.    Obligations of the Company

        Whenever required under this Agreement to effect the registration of any
Registrable Securities, the Company shall, as expeditiously as reasonably
possible:

        (a)  Prepare and file with the SEC a registration statement with respect
to such Registrable Securities and use its commercially reasonable efforts to
cause such registration statement to become effective, and, upon the request of
the Holders of 50% of the Registrable Securities registered thereunder, keep
such registration statement effective for up to one hundred twenty (120) days.

        (b)  Prepare and file with the SEC such amendments and supplements to
such registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Act with respect to the disposition of all securities covered by such
registration statement.

        (c)  Furnish to the Holders such copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Act and such
other documents as they may reasonably request to facilitate the disposition of
all securities covered by such registration statement

        (d)  Use commercially reasonable efforts to register and qualify the
securities covered by such registration statement under such other securities or
blue sky laws of such jurisdictions as shall be reasonably requested by the
Holders, provided that the Company shall not be required to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions.

        (e)  In the event of any underwritten public offering, enter into and
perform its obligations under an underwriting agreement, in usual and customary
form, with the managing underwriter(s) of such offering. Each Holder
participating in such registration shall also enter into and perform its
obligations under such an agreement.

        (f)    Notify each Holder of Registrable Securities covered by such
registration statement, during the time when a prospectus is required to be
delivered under the Act, of the happening of any event as a result of which the
prospectus included in such registration statement, as then in effect, includes
an untrue statement of a material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing.

        (g)  At the request of any Holder selling Registrable Securities in such
registration, furnish on the date that such Registrable Securities are delivered
to the underwriters for sale in connection with such registration (i) an
opinion, dated such date, of legal counsel representing the Company for the
purposes of such registration, in form and substance as is customarily given by
Company counsel to underwriters in an underwritten public offering, addressed to
the underwriters and (ii) a letter, dated such date, from the independent
certified public accountants of the Company, in form and substance as is
customarily given by independent certified public accountants to underwriters in
an underwritten public offering, addressed to the underwriters.

        (h)  List the Registrable Securities being registered on any national
securities exchange on which a class of the Company's equity securities is
listed or qualify the Registrable Securities being registered for inclusion on
Nasdaq if the Company does not have a class of equity securities listed on a
national securities exchange.

A-3

--------------------------------------------------------------------------------

        5.    Furnish Information

        It shall be a condition precedent to the obligations of the Company to
take any action pursuant to this Agreement that the selling Holders shall
furnish to the Company such information regarding themselves, the Registrable
Securities held by them and the intended method of disposition of such
securities as shall be reasonably required to effect the registration of their
Registrable Securities and shall execute such documents in connection with such
registration as the Company may reasonably request.

        6.    Expenses of Registration

        In connection with any registration pursuant to this Agreement, the
Company shall be responsible for the payment of all reasonable expenses of the
registration, with the exception of (i) underwriting discounts and commissions,
which shall be paid by the Company, the Holders and any other selling holders of
the Company's securities in proportion to the aggregate value of the securities
offered for sale by each of them, (ii) the fees and expenses of counsel to the
selling Holders The expenses to be paid by the Company shall include, without
limitation, all registration, filing and qualification fees, printing and
accounting fees, and the fees and disbursements of counsel for the Company;
provided, however, that the Company shall not be required to pay for any
expenses of any registration proceeding begun pursuant to Section 2 if the
registration request is subsequently withdrawn (other than a withdrawal due to a
material adverse change in the Company's business or financial condition or
pursuant to the last sentence of Section 2(c)), unless, in the event of a
registration initiated pursuant to the provisions of Section 2, the Holders of
all of the Registrable Securities agree to forfeit the right to one demand
registration.

        7.    Delay of Registration

        No Holder shall have any right to obtain or seek an injunction
restraining or otherwise delaying any registration of the Company as the result
of any controve rsy that might arise with respect to the interpretation or
implementation of this Agreement.

        8.    Indemnification

        In the event any Registrable Securities are included in a registration
statement under this Agreement:

        (a)  To the extent permitted by law, the Company will indemnify and hold
harmless each Holder, any underwriter (as defined in the Act) for such Holder
and each person, if any, who controls such Holder or underwriter within the
meaning of the Act or the Securities Exchange Act of 1934, as amended (the "1934
Act"), against any actual expenses (including legal fees and costs), losses,
claims, damages (including settlement amounts) or liabilities joint or several)
(collectively, "Losses") to which they may become subject under the Act, the
1934 Act or other federal or state law, insofar as such Losses arise out of or
are based upon any of the following statements, omissions or violations
(collectively, a "Violation") relating to or in connections with the
Registration Statement: (i) any untrue statement or alleged untrue statement of
a material fact contained in such registration statement, including any
preliminary prospectus or final prospectus contained therein, or any amendments
or supplements thereto, untrue in light of the circumstances under which they
were made, (ii) the omission or alleged omission to state therein a material
fact required to be stated therein, or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, or
(iii) any violation or alleged violation by the Company of the Act, the 1934
Act, any state securities law or any rule or regulation promulgated under the
Act, the 1934 Act or any state securities law. The Company will reimburse (as
incurred) each such Holder, underwriter or controlling person for any Losses
reasonably incurred by them in connection with investigating or defending any
Violations; provided, however, that the indemnity agreement contained in this
Section 8(a) shall not apply to amounts paid in settlement of any c laims for
Violations if such settlement is made without

A-4

--------------------------------------------------------------------------------


the consent of the Company, which consent shall not be unreasonably withheld,
nor shall the Company be liable in any such case for any Losses that arise out
of or are based upon a Violation that occurs in reliance upon and in conformity
with written information furnished expressly for use in connection with such
registration by, or on behalf of, any such Holder, underwriter or controlling
person.

        (b)  To the extent permitted by law, each selling Holder will indemnify
and hold harmless the Company and its officers, directors, agents and employees,
each underwriter and each other Holder selling securities in such in
registration statement, and any person who controls any of the foregoing within
the meaning of the Act or the 1934 Act, against any Losses to which the Company
or such officer, director, agent, employee, or underwriter or other selling
Holder or controlling person may become subject under the Act, the 1934 Act or
other federal or state law, insofar as such Losses arise out of or are based
upon any Violation that occurs in reliance upon and in conformity with written
information furnished by, or on behalf of, such Holder expressly for use in
connection with such registration; and each such Holder will reimburse any
Losses reasonably incurred by the Company or its officers, directors, agents,
employees, or underwriters or other selling Holders or controlling persons in
connection with investigating or defending any Violations; provided, however,
that (i) the indemnity agreement contained in this Section 8(b) shall not apply
to amounts paid in settlement of any claims for Violations if such settlement is
made without the consent of the Holder, which consent shall not be unreasonably
withheld and (ii) the obligations of such Holders shall be limited to an amount
equal to the gross proceeds before expenses and commissions to each such Holder
of Registrable Securities sold as contemplated herein.

        (c)  Promptly after receipt of notice of the commencement of any action
(including any governmental action), an indemnified party will, if a claim is to
be made against any indemnifying party under this Section 8, deliver to the
indemnifying party a written notice of the commencement, and the indemnifying
party shall have the right to participate in, and, to the extent the
indemnifying party so desires, jointly with any other indemnifying party
similarly notified to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying Party, if, in the opinion of counsel for the indemnifying
party, representation of such indemnified party by the counsel retained by the
indemnifying party would be inappropriate due to actual or potential differing
interests between such indemnified party and any other party represented by such
counsel in the proceeding. The failure to deliver written notice to the
indemnifying party within a reasonable period of time after notice of the
commencement of any such action shall relieve such indemnifying party of any
liability to the indemnified party under this Section 8 to the extent such
failure is prejudicial to its ability to defend such action, but the omission to
deliver written notice to the indemnifying party will not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 8.

        (d)  If the indemnification provided for in this Section 8 is held by a
court of competent jurisdiction to be unavailable to an indemnified party with
respect to any Losses, then the indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such Losses in such proportion as is
appropriate to reflect the relative fault of the indemnifying party on the one
hand and of the indemnified party on the other in connection with the Violations
that resulted in such Losses as well as any other relevant equitable
considerations; provided, that, in no event shall any contribution by a Holder
under this Section 8(d) exceed the gross proceeds before expenses and
commissions to each such Holder, except in the case of willful fraud by such
Holder. The relative fault of the indemnifying party and of the indemnified
party shall be determined by reference to, among other things, whether the
Violation resulting in such Losses relates to information supplied by the
indemnifying party or by the indemnifying party and the parties' relative
intent, knowledge, access to information, and opportunity to correct or prevent
such Violation.

A-5

--------------------------------------------------------------------------------


        (e)  Notwithstanding the foregoing, to the extent that the provisions on
indemnification and contribution contained in the underwriting agreement entered
into in connection with the underwritten public offering are in conflict with
the foregoing provisions, the provisions in the underwriting agreement shall
control.

        (f)    The obligations of the Company and Holders under this Section 8
shall survive the completion of any offering of Registrable Securities and the
termination of Registration Rights pursuant to Section 12.

        9.    Reports Under the Act

        With a view to making available to the Holders the benefits of SEC Rule
144 promulgated under the Act and any other rule or regulation of the SEC that
may at an time permit a Holder to sell securities of the Company to the public
without registration or pursuant to a registration on Form S-3, the Company
agrees to use commercially reasonable efforts to:

        (a)  Make and keep public information available, as those terms are
understood and defined in SEC Rule 144, at all times after the effective date of
the first registration statement filed by the Company for the offering of its
securities to the general public;

        (b)  File with the SEC in a timely manner all reports and other
documents required of the Company under the Act and the 1934 Act; and

        (c)  Furnish to any Holder, so long as the Holder owns any Registrable
Securities, promptly upon request (i) a written statement by the Company that it
has complied with the reporting requirements of the 1934 Act (at any time after
the date on which it becomes subject to such reporting requirements), or that it
qualifies as a registrant whose securities may be resold pursuant to Form S-3
(at any time after it so qualifies), (ii) a copy of the most recent annual or
quarterly report of the Company and such other reports and documents so filed by
the Company, and (iii) such other information as may be reasonably requested in
availing any Holder of any rule or regulation of the SEC that permits the
selling of any such securities without registration or pursuant to such Form
S-3.

        10.  Assignment of Registration Rights

        The rights to cause the Company to register Registrable Securities
pursuant to this Agreement may be assigned by a Holder to a transferee or
assignee of such securities who shall, upon such transfer or assignment, be
deemed a "Holder" under this Agreement; provided that the Company is, within a
reasonable period of time after such transfer, furnished with written notice of
the name and address of such transferee or assignee and the securities with
respect to which such registration rights are being assigned; provided, further,
that such assignment shall be effective only if immediately following such
transfer the further disposition of such securities by the transferee or
assignee is restricted under the Act and that such transferee or assignee is (a)
an entity controlling, controlled by or under common control with any Holder
that is not an individual or (b) a transferee or assignee that after the
transfer or assignment holds at least one-third of the Registrable Securities or
175,000 of the Registrable Securities, whichever is greater.

        11.  "Market Standoff" Agreement

        The Holders hereby agree that they shall not, to the extent requested by
the Company and an underwriter of Common Stock (or other securities) of the
Company, sell or otherwise transfer or dispose (other than to transferees who
agree to be similarly bound) of any Registrable Securities for 180 days
following the effective date of a registration statement of the Company filed
under the Act; provided, however, that the foregoing shall not be effective
unless all officers and directors of the Company (whether or not pursuant to
this Agreement) enter into similar agreements and the Company has used all
reasonable efforts to obtain similar agreements from all holders of at least 1%
of the Company's then outstanding Common Stock.

A-6

--------------------------------------------------------------------------------


        To enforce the foregoing covenant, the Company may impose stop-transfer
instructions with respect to the Registrable Securities of the Holders (and the
shares or securities of every other person subject to the foregoing restriction)
until the end of such period.

        12.  Termination of Registration Rights

        The registration rights granted under Sections 2, 3 and 4 of this
Agreement shall terminate as to each Holder on the third (3rd) anniversary of
the date of this Agreement.

        13.  Miscellaneous

        13.1 Notices

        Any notice required or permitted under this Agreement shall be given in
writing and shall be deemed effectively given (a) upon personal delivery to the
party to be notified, (b) upon confirmation of receipt by fax by the party to be
notified, (c) one business day after deposit with a reputable overnight courier,
prepaid for overnight delivery and addressed as set forth in (d), or (d) three
days after deposit with the United States Post Office, postage prepaid,
registered or certified with return receipt requested and addressed to the party
to be notified at the address indicated for such party on the signature page, or
at such other address as such party may designate by 10 days' advance written
notice to the other parties given in the foregoing manner.

        13.2 Amendments and Waivers

        Any term of this Agreement may be amended and the observance of any term
may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
the holders of a majority of the Registrable Securities then outstanding;
provided t hat no amendment may have the effect of excluding any Holder from
participating in any registration covered hereby or grant additional rights to
any Holder that are not granted to all Holders, unless the Holder adversely
affected has executed the amendment. Additional Holders may be added to this
Agreement with such consent by amending Schedule A and adding a signature page
executed by such additional Holder.

        13.3 Governing Law; Jurisdiction; Venue

        This Agreement shall be governed by and construed under the la ws of the
State of New York without regard to principles of conflict of laws. The parties
irrevocably consent to the jurisdiction and venue of the state and federal
courts located in New York City in connection with any action relating to this
Agreement.

        13.4 Successors and Assigns

        The terms and conditions of this Agreement shall inure to the benefit of
and be binding on the respective successors and assigns of the parties as
provided herein.

        13.5 Severability

        If one or more provisions of this Agreement are held to be-unenforceable
under applicable law, such provision shall be excluded from this Agreement, and
the balance of this Agreement shall be interpreted as if such provision were so
excluded and shall be enforceable in accordance with its terms.

        13.6 Entire Agreement; Counterparts

        This Agreement constitutes the entire agreement between the parties
about its subject and supersedes all prior agreements. This Agreement may be
executed in two or more counterparts, which together shall constitute one
instrument.

        [Signature page follows]

A-7

--------------------------------------------------------------------------------


Schedule A
to Registration Rights Agreement


Holder Name


--------------------------------------------------------------------------------

  Number of Shares

--------------------------------------------------------------------------------

   
Shell Capital Inc., a Delaware corporation   550,000    

A-8

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.47



EXCHANGE AGREEMENT among BRIGHAM EXPLORATION COMPANY as Issuer BRIGHAM OIL &
GAS, L.P. as Borrower and SHELL CAPITAL INC. as Holder
TABLE OF CONTENTS
EXCHANGE AGREEMENT
ARTICLE I Definitions; Interpretation.
ARTICLE II Agreements.
ARTICLE III Representations and Warranties.
ARTICLE IV Miscellaneous.
Exhibit A Form of Registration Rights Agreement REGISTRATION RIGHTS AGREEMENT
RECITALS
AGREEMENT
Schedule A to Registration Rights Agreement
